In an action to recover damages for personal injuries, the. plaintiff appeals from so much of an order of the Supreme Court, Nassau County (O’Connell, J.), dated September 7, 2004, as denied, as premature, that branch of his cross motion which was for summary judgment on the issue of liability on his cause of action pursuant to Labor Law § 240 (1) insofar as asserted against the defendant Board of Fire Commissioners of the Bellmore Fire District.
Ordered that the order is affirmed insofar as appealed from, with costs.
As significant discovery, including the deposition of the plaintiff, had not been completed, the Supreme Court properly denied, as premature, that branch of the plaintiffs cross motion which was for summary judgment on the issue of liability on the cause of action pursuant to Labor Law § 240 (1) insofar as asserted against the defendant Board of Fire Commissioners of *508the Bellmore Fire District (see Groves v Land’s End Hous. Co., 80 NY2d 978 [1992]; Rengifo v City of New York, 7 AD3d 773 [2004]; CPLR 3212 [f]). Florio, J.P., Krausman, Skelos and Covello, JJ., concur.